Elbert, C. J.
The constitution provides that county courts shall not have jurisdiction1 in any case where the debt, damage or claim, or value of property involved, shall exceed $2,000, except in cases relating to the settlement of estates of deceased persons.
The general laws provide that: “ The county courts of the several counties of this State shall hereafter have concurrent-jurisdiction with the district courts in all civil actions, suits and proceedings whatsoever, where the debt, damage or claim, or the value of the property involved, shall not exceed $2,000, except as otherwise provided in this act.”
Section 2 provides : “ In order to give said courts jurisdiction in any action, suit or proceeding, the complaint, or complaints, shall state that the value of the property in controversy, or the amount involved, for which relief is sought in such action, etc., does not exceed the said sum of $2,000.” General Laws, p. 253.
The property in controversy in this action is a certain mining claim, to which plaintiffs below allege a possessory title, to recover possession of which, with damages for detention, this action was brought.
There is no allegation that the value of the property does not exceed two thousand dollars. The statute makes such an allegation essential, “ in order to give the county courts jurisdiction in any action, suit or proceeding.”
For want of this or an equivalent allegation in this case, the jurisdiction of the county court does not affirmatively appear, and the judgment must be reversed.

tJudgment reversed.